 I)ti('ISIONS OF NAlIONAI. IABOR RIl .AI()NS BO()ARI)Circle A & W Products (ompany and Warehouse-men's Union Local No. 206, International Brother-hood of Teamsters, Chauffeurs, Warehousemenle &Helpers of America. ('ase 36 (A 3380July 12, 1979D[ECISION AN[) ORI)ERBY CHAIRMAN FANNING ANI) M slMliRS J NKINSAND) PENI.I .1(Upon a charge filed on December 14. 1978. byWarehousemen's Union ocal No. 206, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpers of America, herein called the Union,and duly served on Circle A & W Products Companyherein called Respondent, the General Counsel of theNational Labor Relations Board, by the Regional Di-rector for Region 19. issued a complaint' on January24, 1979, and on February 5, 1979, issued an Erratumto the complaint against Respondent, alleging thatRespondent had engaged in and was engaging in un-fair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, itasamended. Copies of the charge, complaint, and noticeof hearing before an administrative law judge and er-ratum to the complaint, were duly served on the par-ties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on September 6, 1978,following a Board election in Case 36 RC-4046, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employ-eees in the unit found appropriate:2and that. com-I Answering par. 2 of the complaint, Respondent denies the allegation thatit is a California corporation and avers that it was ,old in late 1978 and thatsince then it has operated as a subsidiary of another unnamed) corporation.Respondent admits, however, the remainder of par. 2. -Ihereby Respondentadmits that it is engaged in the manufacture and distribution of electricalequipment in several States of the United States, including the State of Ore-gon, and that during the past year it has sold and shipped from its Portland.Oregon, facility to points outside the State of Oregon products valued Inexcess of $50,000. Answering par. 3 of the complaint, Respondent denies theconclusionary allegation that it was engaged in commerce but doe, so basedsolely on its answer to par. 2.In its opposition. Respondent reiterates its assertion that it s incorrectlxidentified in the complaint" but fails and declines to furnish any furtherdetails or infoirmation concerning such asserted misidentificalion. In ainsevent, we note that Respondent has admitted sufficient evidentiary lacts toestablish the allegation of par. 3 of the complaint that it is an employerwithin the meaning of Sec. 2(2) of the Act engaged in commerce within themeaning of Sec. 2(6) and (7) of the Act, and we so find. We also note that theBoard's Order herein shall issue against the named Respondent, including itssuccessors and assigns, if an).2Official notice is taken of, the record in the representation proceeding.Case 36 RC 4046, as the term "record" is defined in Secs 102.68 and102.69(g) of the Board's Rules and Regilations. Series 8, ais mended. SeeLTV Eleciro tem.s, In(., 166 NI RB 938 (19671. enlfd 388 .2d 683 (4th Cir.mencing on or about November 15, 1978, and at alltimes thereafter, and particularly by letter dated No-vember 15, 1978, Respondent has refused, and con-tinues to date to refuse, to bargain collectively withthe Ulnion as the exclusive bargaining representative,although the Union has requested and is requesting itto do so. On February 26. 1979. Respondent filed itsanswer to the complaint admitting in part, and deny-ing in part. the allegations in the complaint.Respondent asserted four affirmative detenses in itsanswers in support of its general defense that the cer-tification was invalid: (I) The election was invalid be-cause of the existence of a valid contract bar: (2) Re-spondent has a valid continuing collective-bargainingagreement with another labor organization: (3) dis-criminatory alleged withdrawal of representation byanother labor organization because Respondent's em-ployees exercised Section 7 rights precludes the possi-bility of Respondent having violated the Act; (4) Re-spondent was prejudiced by the Board's refusal toinvestigate charges filed against the labor organiza-tion that formerly represented its employees and bythe dismissal of the charges before Respondent wasgiven an opportunity to present evidence.On March 8, 1979. counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment, with appendixes attached. The GeneralCounsel maintains that each of Respondent's assertedfour affirmative defenses in support of its general de-fense that the certification was invalid was fully con-sidered by the Regional l)irector and the Board inCase 36 RC 4046, and that there are no issues of factor law requiring a hearing in this proceeding. Subse-quently, on March 19, 1979, the Board issued an or-der transferring the proceeding to the Board and aNotice To Show Cause why the General Counsel'sMotion for Summary Judgment should not begranted. Respondent thereafter filed a memorandumin opposition to the Motion for Summary Judgment.Pursuant to the provisions of Section 3(b) of theNational labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding. theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its opposition, Respondent concedes that it hasrefused to bargain with the Union but urges that itsrefusal is justified as a matter of law. Respondent1968): (;olden A4g Betverage (r .167 NI.RB 151 (19671. enld. 415 1-.2d 26(5th (Cir. 1969): IrntrOpc (Co, s PInllo, 269 I Supp 573 I).(D ' Va. 1967):,to/lll ( ,rp. 164 NI.RB 378 (1967). enid. 397 :.2d 91 (7th (ir. 1968): Sec.9(d) Al the NI.RA. as amended243 NLRB No. 80434 CIRCI.L A & W PRODUCIS COMPANYmaintains that the election and certification are in-valid because of a presence of a valid contract bar. asalleged in its four affirmative defenses. Accordingiy, itis Respondent's view that it is not required to bargainwith the certified Union.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances, a respondent in a proceeding alleginga violation of Section 8(a)(5) is not entitled to reliti-gate issues which were or could have been litigated ina prior representation proceeding.3All issues raised by Respondent in this proceedingwere or could have been litigated in the prior repre-sentation proceeding, and Respondent does not offerto adduce at a hearing any newly discovered or previ-ously unavailable evidence, nor does it allege that anyspecial circumstances exist herein which would re-quire the Board to reexamine the decision made inthe representation proceeding. We therefore find thatRespondent has not raised any issue which is prop-erly litigable in this labor practice proceeding. Ac-cordingly, we grant the Motion for Summary Judg-ment.On the basis of the entire record. the Board makesthe following:FINDINGS O FA('I'1. THE BUSIFNESS OF RSPONDLNI'Respondent4is engaged in the manufacture anddistribution of electrical equipment in several Statesof the United States, including the State of Oregon.During the past year Respondent sold and shippedfrom its Portland, Oregon, facility to points outsidethe State of Oregon products valued in excess of$50,000.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionherein.II. THE LABOR ORGANIZATION INVOLVEDWarehousemen's Union Local No. 206, Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen & Helpers of America, is a labor organiza-tion within the meaning of Section 2(5) of the Act.ISee Pittsburgh Plate Glass Co. v. N.LRRB. 313 U.S 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).4 As noted in fn. I of this Decision.III. 1IE UNFAIR L.ABOR PRA('II('ESA. The Representation ProceedingI. The unitThe following employees of Respondent constitutea unit appropriate f)r collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All employees employed by Circle A & W Prod-ucts Company at its Portland, Oregon, facilit,but excluding office clerical employees, sales-persons, professional employees, independentcontractors, guards and supervisors as defined inthe Act.2. The certificationOn August 4. 1978. a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the Regional Di-rector for Region 19, designated the Union as theirrepresentative for the purpose of collective bargainingwith Respondent. The Union was certified as the col-lective-bargaining representative of the employees insaid unit on September 6, 1978. and the Union con-tinues to be such exclusive representative within themeaning of Section 9(a) of the Act.B. The Request 7o Bargain an(d Resvpontnt ' Re/i.salCommencing on or about November 2 and 29,1978, and at all times thereafter. the Union has re-quested Respondent to bargain collectively with it asthe exclusive collective-bargaining representative ofall the employees in the above-described unit. Com-mencing on or about November 15, 1978, and con-tinuing at all times thereafter to date, Respondent hasrefused, and continues to refuse, to recognize and bar-gain with the Union as the exclusive representativefor collective bargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceNovember 15, 1978, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1) ofthe Act.IV. THE EFFE('T OF THE UNFAIR I.ABOR PRACI('ESUPON COMMER(CEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section 1, above, have a close, intimate,435 I)It('ISI()NS OF NAIO()NAI. IABOR RIL.ATI()NS BOARI)and substantial relationship to trade. traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of' commerce.V. inE RFMF[I)YHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (I) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if' an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commencesto bargain in good faith with the Union as the recog-nized bargaining representative in the appropriateunit. See Mar-Jac Pouhy C(ompatln, Inc., 136 NL RB785 (1962): Commerce Companty dh/a Lamar Hotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5thCir. 1964), cert. denied 379 U.S. 817; Burnelt (Con-struction Companv, 149 NLRB 1419, 1421 (1964),enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONC(IUSIONS OF LAW1. Circle A & W Products Company is an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. Warehousemen's Union Local No. 206, Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen & Helpers of America, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3. All employees employed by Circle A & W Prod-ucts Company at its Portland, Oregon, facility, butexcluding office clerical employees, salespersons, pro-fessional employees, independent contractors, guardsand supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of the Act.4. Since September 6, 1978, the above-named la-bor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about November 15, 1978,and at all times thereafter, to bargain collectivelywith the above-named labor organization as the ex-elusive bargaining representative of all the employeesoft Respondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of' Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain. Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing. employeesin the exercise of' the rights guaranteed them in Sec-tion 7 of' the Act, and thereby has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)( 1 ) of' the Act.7. The aforesaid unfair labor practices are unfairlabor practices aflecting commerce within the mean-ing of Section 2(6) and (7) of' the Act.ORDERPursuant to Section 10(c) of' the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent. (Cir-cle A & W Products Company, Portland, Oregon, itsofficers, agents. successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with Warehousemen's UnionLocal No. 206, International Brotherhood of' Team-sters. Chautfiurs. Warehousemen & Helpers ofAmerica, as the exclusive bargaining representative ofits employees in the following appropriate unit:All employees employed by C'ircle A & W Prod-ucts Company at its Portland, Oregon, facility,but excluding office clerical employees, sales-persons. professional employees, independentcontractors, guards and supervisors as defined inthe Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement.(b) Post at its Portland, Oregon, facility copies ofthe attached notice marked "Appendix."' Copies ofIn the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational abor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."436 ('IR( I I A & ' PRO()I)t;( S (O()MPANYsaid notice, on forms provided by the Regional Direc-tor for Region 19. after being duly signed bh Respon-dent's representative, shall be posted by Respondentimmediately upon receipt thereof, and he maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any othermaterial.(c) Notify the Regional Director for Region 19. inwriting, within 20 days from the date of this Order.what steps have been taken to comply herewith.APPENDIXNot l( To EPI.OYIitSPosTIIt) BY ORD)IR ()1 1tNAIIONAL. LABOR Ri AII()NS BOARI)An Agency of the United States GovernmentWI: WILL NO] refuse to bargain collectivelyconcerning rates of pay. wages, hours. and otherterms and conditions of employment with Ware-housemen's Union l.ocal No. 206. InternationalBrotherhood of leamsters, (haufleurs Ware-housemen & Helpers of America. as the exclu-sive representative of the employees in the bar-gaining unit described below.Wi \111 NOi I in anll like or related mancerintertcre with, restrain or coerce our elployeesin the exercise o the rights guaranteed them hbSection 7 of' the Act.Wi wit .upon request. bargain with theabove-natmed ion, as the exclusivc represenla-tive of all emplosees in the hargaining lnit de-scribed helow, with respect to rates of' pa,wages, hours, and othier terms and condilions of)employment, Iand. if' an uLLndcrsta ding isreached. embod\ such understanding in a signedagreement. TIhe bargaining unit is:All employees employed hb Circle A & W Prod-ucts C(ompany at its Portlanid ()regon. l'acilit,bhut excluding office clerical emplo:ees. sales-persons. prolessional emplo ees independentcontractors, guards and supervisors as defined inthe Act.CIR I A & W 'R(I)I ( Is (' ()MIPAN437